Exhibit 10.2


Contura Energy, Inc.
PERFORMANCE STOCK UNIT AWARD AGREEMENT

This Performance Stock Unit Award Agreement (“Agreement”) is entered into by and
between Contura Energy, Inc. (the “Company”) and the participant whose name
appears below (the “Participant”) in order to set forth the terms and conditions
of a Performance Award (the “Award”) in the form of performance-based Restricted
Stock Units (the “PSUs”) granted to the Participant under the Contura Energy,
Inc. 2018 Long-Term Incentive Plan (the “Plan”).
Participant’s Name: David J. Stetson
Award Type
“Date of Grant”
“Target PSUs”
“Vesting Date”
“Performance Period”
Performance-Based Restricted Stock Units (the “PSUs”)
February 18, 2020
 [●]


February 18, 2023
January 1, 2020 through December 31, 2022



Subject to the attached Terms and Conditions and the terms of the Plan, which
are incorporated herein by reference, the Company hereby grants to the
Participant the Award of PSUs with a Date of Grant, amount of Target PSUs,
Vesting Date and Performance Period, as set forth above. Capitalized terms used
but not otherwise defined herein, in the attached Terms and Conditions or in
Appendix A shall have the meanings ascribed to such terms in the Plan.
IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the Date of Grant.
CONTURA ENERGY, INC.
 
PARTICIPANT
 
 
 
By:
 
 
 
 
Name: [●]
 
Name: [●]
 
Title: [●]
 
 



PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:
Contura Energy, Inc.
340 Martin Luther King Jr. Blvd.
Bristol, TN 37620
Attn: [●]


    
    
    

--------------------------------------------------------------------------------




Contura Energy, Inc.
CONTURA ENERGY, INC. 2018 LONG-TERM INCENTIVE PLAN
Terms and Conditions of PSU Grant


1.
GRANT OF PSUs. The Award has been granted to the Participant as an incentive for
the Participant to continue to provide services to the Company or its Affiliate
or Subsidiary and to align the Participant’s interests with those of the
Company. Each PSU earned under the Award (“Earned PSUs”) will correspond to one
Common Share. The Award constitutes a contingent and unsecured promise by the
Company to deliver one Common Share on the settlement date for each PSU earned,
as set forth in Section ‎3.

2.
VESTING. The Award shall vest as to a number of PSUs on the Vesting Date,
subject to (i) the Participant’s continuous service with the Company or any
Affiliate or Subsidiary through the Vesting Date (the “Service Condition”) and
(ii) the satisfaction of the performance conditions set forth in Appendix A (the
“Performance Conditions”) measured as of December 31, 2022 (the “Measurement
Date”). The PSUs shall, subject to the terms of the Company’s Key Employee
Separation Plan, as applicable, be immediately forfeited in their entirety
without any delivery of Common Shares or other payment to the Participant upon a
termination of Participant’s employment or service with the Company or any
Affiliate or Subsidiary for any reason on or prior to the Vesting Date. In the
event of a Change in Control, the PSUs will be treated in accordance with the
terms of the Plan.

3.
SETTLEMENT. Except as otherwise set forth in the Plan, any Earned PSUs will be
settled in Common Shares, and the Participant shall receive the number of Common
Shares that corresponds to the number of Earned PSUs that become vested as of
the Vesting Date based on the satisfaction of the Performance Conditions. Common
Shares shall be delivered on the date that is no later than forty-five (45) days
following the Vesting Date, as determined in the Committee’s sole discretion.

4.
DIVIDEND EQUIVALENT PAYMENTS. Until the PSUs settle in Common Shares, if the
Company pays a dividend on Common Shares during the Performance Period, the
Participant will become entitled as of the Vesting Date to a payment in the same
amount as the dividend the Participant would have received if he or she held
Common Shares in respect of his or her Earned PSUs immediately prior to the
record date of the dividend (a “Dividend Equivalent”). No such Dividend
Equivalents will be paid to the Participant with respect to any PSU that is
cancelled or forfeited prior to the Vesting Date or that is otherwise not earned
under the terms of the Award. The Committee will determine the form of payment
in its sole discretion and may pay Dividend Equivalents in Common Shares, cash
or a combination thereof. The Company will pay the Dividend Equivalents within
forty-five (45) days of the Vesting Date.

5.
NONTRANSFERABILITY. No portion of the Award may be sold, assigned, transferred,
encumbered, hypothecated, or pledged by the Participant, other than to the
Company as a result of forfeiture of the Award as provided herein, unless and
until payment is made in respect of any Earned PSUs in accordance with the
provisions hereof and the Participant



    2
    
    
    
    

--------------------------------------------------------------------------------




has become the holder of record of the vested Common Shares issuable hereunder,
unless otherwise provided by the Committee.
6.
TAX AND WITHHOLDING. Pursuant to rules and procedures that the Company
establishes, tax or other withholding obligations arising upon vesting and
settlement (as applicable) of any Earned PSUs may be satisfied, in the
Committee’s sole discretion, by having the Company or the Participant’s employer
withhold Common Shares, tendering Common Shares or by having the Company or the
Participant’s employer withhold cash if the Company provides for a cash
withholding option, in each case in an amount sufficient to satisfy the tax or
other withholding obligations. Common Shares withheld or tendered will be valued
using the Fair Market Value of the Common Shares on the date the Award settles.
In order to comply with applicable accounting standards or the Company's
policies in effect from time to time, the Company may limit the amount of Common
Shares that the Participant may have withheld or that the Participant may
tender. The Participant acknowledges that, if he or she is subject to taxes in
more than one jurisdiction, the Company or the Participant’s employer may be
required to withhold or account for taxes in more than one jurisdiction.

7.
RIGHTS AS STOCKHOLDER. Except as set forth herein, the Participant will not have
any rights as a stockholder in the Common Shares corresponding to any PSUs prior
to settlement of any Earned PSUs.

8.
SECURITIES LAW COMPLIANCE. The Company may, if it determines it is appropriate,
affix any legend to the stock certificates representing Common Shares issued
upon settlement of any Earned PSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates. The
Company may advise the transfer agent to place a stop order against such Common
Shares if it determines that such an order is necessary or advisable.

9.
COMPLIANCE WITH LAW. Any sale, assignment, transfer, pledge, mortgage,
encumbrance or other disposition of Common Shares issued upon settlement of any
Earned PSUs (whether directly or indirectly, whether or not for value, and
whether or not voluntary) must be made in compliance with any applicable
constitution, rule, regulation, or policy of any of the exchanges, associations
or other institutions with which the Company has membership or other privileges,
and any applicable law, or applicable rule or regulation of any governmental
agency, self-regulatory organization or state or federal regulatory body.

10.
MISCELLANEOUS.

(a)
No Right To Continued Employment or Service. This Agreement shall not confer
upon the Participant any right to continue in the employ or service of the
Company or any Affiliate or Subsidiary or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan nor interfere with or limit
the right of the Company or any Affiliate or Subsidiary to modify the terms of
or terminate the Participant’s employment or service at any time.

(b)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s



    3
    
    
    
    

--------------------------------------------------------------------------------




participation in the Plan or acquisition or sale of the underlying Common
Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
(c)
Plan to Govern. This Agreement and the rights of the Participant hereunder are
subject to all of the terms and conditions of the Plan as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for the administration of the Plan.

(d)
Amendment. Subject to the restrictions set forth in the Plan, the Company may
from time to time suspend, modify or amend this Agreement or the Plan. Subject
to the Company’s rights pursuant to Sections 12(b) and 21 of the Plan, no
amendment of the Plan or this Agreement may, without the consent of the
Participant, adversely affect the rights of the Participant in a material manner
with respect to the Award granted pursuant to this Agreement.

(e)
Severability. In the event that any provision of this Agreement shall he held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(f)
Entire Agreement. This Agreement and the Plan contain all of the understandings
between the Company and the Participant concerning the Award granted hereunder
and supersede all prior agreements and understandings.

(g)
Successors. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the Participant’s death, acquire any rights hereunder in accordance with this
Agreement or the Plan.

(h)
Governing Law. To the extent not preempted by federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

(i)
Compliance with Section 409A of the Internal Revenue Code. The Award is intended
to comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and shall be interpreted in accordance with Section 409A and treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Date of Grant. The Company reserves the right to modify the terms of this
Agreement, including, without limitation, the payment provisions applicable to
the Award, to the extent necessary or advisable to comply with Section 409A and
reserves the right to make any changes to the Award so that it does not become
subject to Section 409A or a “specified employee” waiting period (as described
below).



    4
    
    
    
    

--------------------------------------------------------------------------------




For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A.
Notwithstanding any provision in the Plan to the contrary, no payment or
distribution under this Agreement that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of the
Participant’s termination of employment or service with the Company or any
Affiliate or Subsidiary shall be made to the Participant until his or her
termination of employment or service constitutes a “separation from service”
within the meaning of Section 409A. Notwithstanding any provision in the Plan or
this Agreement to the contrary, if the Participant is a specified employee
within the meaning of Section 409A, then to the extent necessary to avoid the
imposition of taxes under Section 409A, the Participant shall not be entitled to
any payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of the Participant’s separation from service or (ii) the date of the
Participant’s death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section ‎10(i) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such deferral) shall be paid to
the Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Agreement will be paid in accordance with the normal
payment dates specified for them herein.
Notwithstanding any provision of the Plan or this Agreement to the contrary, in
no event shall the Company or any Affiliate or Subsidiary be liable to the
Participant on account of failure of the Award to (i) qualify for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, under Section 409A.




    5
    
    
    
    

--------------------------------------------------------------------------------





Appendix A
Performance Stock Unit Award Agreement
Performance Conditions
[●]


    
    
    